HAZEL, District Judge.
I have given consideration to the questions presented on this motion to confirm the report of the special master, who finds that the Elmira Steel Company should be adjudged' bankrupt. Briefs of counsel for judgment creditors opposed to the adjudication aré ably prepared and arguments learnedly presented. I am of the opinion, however, that the special master has accurately stated the law and has properly applied the present bankruptcy act to the questions presented. When this proceeding was instituted by the filing of the creditors’ petition, the Elmira Steel Company was insolvent. The facts deemed established by the learned master and the inferences deducible therefrom can lead to no other reasonable- conclusion. No other or different conclusion ought to be reached on facts and circumstances such as exist in this case. The question of jurisdiction of this court and the effect upon this proceeding of the proceedings in the Eastern district of Pennsylvania are exhaustively and ably considered by the master. I can add nothing thereto. I concur in his opinion and finding that this court has jurisdiction of this proceeding, that the district court of the Eastern district of Pennsylvania acquired no jurisdiction whatever, and that all proceedings therein, including the adjudication upon the petition and those subsequent thereto, are void. The Elmira Steel Company is accordingly adjudged -bankrupt, and the proper order of reference may be entered; costs and disbursements to be paid out of the estate.